1. Election of the European Ombudsman (vote)
Vice-President of the Commission. - Mr President, first of all, I want to congratulate Nikiforos Diamandouros on being elected European Ombudsman.
As was pointed out in his report from last year, the crucial work is about building citizens' trust in the EU, and we can all subscribe to that. We all have an important role to contribute to that important work, both as institutions and as individuals.
Relations between the Commission and the Ombudsman have always been very good and very constructive. I think our cooperation has become even smoother and more productive.
Through his inquiries, the European Ombudsman and his team have done a lot to help develop and reinforce a culture of service within the Commission. Very important lessons have been drawn from critical remarks made, and we also see an increase in the willingness to achieve friendly solutions. This development should continue, and I know the Commission will continue to follow closely the Ombudsman's activities and welcome his proposals.
The years to come are going to be interesting and challenging for the Ombudsman. I am, of course, thinking about the new possibilities offered by the Treaty of Lisbon. As you all know, the right to good administration is enshrined in the Charter of Fundamental Rights.
I am in no doubt that the Ombudsman will enhance his contribution to strengthening democracy in Europe. The tools are transparency and service-minded institutions. We all have a responsibility to support him in that work.
So, again, congratulations on your appointment, and I wish you all the best for the very important tasks that lie ahead of all of us.